Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered December 21, 1989, convicting defendant upon his plea of guilty of the crime of operating a motor vehicle while under the influence of alcohol.
Although defendant had specifically been warned that the promised prison term of 1 to 3 years was contingent on his appearing for sentence and on his avoiding further trouble with the law, he failed to appear on the date of his scheduled sentence because he had been arrested and was in jail in another state on a later charge. Furthermore, two other charges were dropped as a result of his plea bargain. Under these circumstances, coupled with defendant’s previous criminal record involving numerous offenses related to his drinking and driving, the prison sentence imposed of lVs to 4 years cannot be considered excessive even though it was the harshest sentence which defendant could have received (see, People v Thornton, 130 AD2d 78, lv denied 70 NY2d 755; see also, People v Aia, 105 AD2d 592).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.